Citation Nr: 1614836	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder prior to September 30, 2010.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder from September 30, 2010, to April 26, 2011.

3.  Entitlement to a rating in excess of 70 percent for depressive disorder from April 27, 2011.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In March 2014, for the disability on appeal, the Board denied an initial disability rating in excess of 30 percent, granted a rating of 50 percent, but no higher, from September 30, 2010 to April 26, 2011, and granted a 70 percent rating from April 27, 2011.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 memorandum decision, the Court remanded the appeal insofar as it denied higher ratings for all three periods, and insofar as it did not address the matter of a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The claims file contains a notation of hospitalization with an admission date of June 3, 2015, and admitting diagnosis of suicidal ideation, and statement by the Veteran that he had been hospitalized from June 3 to 11, 2015, due to his service-connected psychiatric disorder; the claims file does not contain any such hospitalization records or other VA treatment records subsequent to March 24, 2014.  Such hospitalization was cited in a September 2015 private psychological evaluation determining the Veteran's level of disability throughout the entire appeal period in question, as well as in a September 2015 affidavit from the Veteran describing his level of disability.  Such missing treatment records may therefore be pertinent to the disability rating on appeal.

Also, the intertwined issue of entitlement to a TDIU has not been developed or considered by AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from March 24, 2014, to the present, to include hospitalization records from June 3 to 11, 2015.

2.  Conduct any development deemed necessary on the issue of entitlement to a TDIU.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




